
	
		II
		Calendar No. 366
		112th CONGRESS
		2d Session
		S. 2344
		IN THE SENATE OF THE UNITED STATES
		
			April 24 (legislative
			 day, April 23), 2012
			Mr. Vitter introduced
			 the following bill; which was read twice and ordered placed on the
			 calendar
		
		A BILL
		To extend the National Flood Insurance Program until
		  December 31, 2012.
	
	
		1.Extension of the national
			 flood insurance program
			(a)Program
			 extensionSection 1319 of the National Flood Insurance Act of
			 1968 (42 U.S.C. 4026) is amended by striking the earlier of the date of
			 the enactment into law of an Act that specifically amends the date specified in
			 this section or May 31, 2012 and inserting December 31,
			 2012.
			(b)FinancingSection
			 1309(a) of the National Flood Insurance Act of 1968 (42 U.S.C. 4016(a)) is
			 amended by striking the earlier of the date of the enactment into law of
			 an Act that specifically amends the date specified in this section or May 31,
			 2012 and inserting December 31, 2012.
			
	
		April 24, 2012
		Read twice and ordered placed on the calendar
	
